


109 HR 6258 IH: Americans with Disabilities Act

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6258
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Sensenbrenner
			 (for himself, Mr. Hoyer, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committees on the Judiciary,
			 Transportation and
			 Infrastructure, and Energy and Commerce, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To restore the intent of the Americans with Disabilities
		  Act of 1990 to more fully remove the barriers that confront disabled
		  Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Americans with Disabilities Act
			 Restoration Act of 2006.
		2.FindingsCongress finds the following:
			(1)Physical and mental impairments are natural
			 parts of the human condition as are race, gender, national origin, and sex.
			(2)Discrimination
			 results when individuals with actual or perceived physical or mental
			 impairments are met with attitudinal, societal, and physical barriers in
			 society.
			(3)The use of
			 mitigating measures by an individual does not change the fact that the
			 individual has a physical or mental impairment, nor should the use of a
			 mitigating measure by an individual insulate covered entities from liability
			 for discriminatory practices and policies.
			(4)The Americans with
			 Disabilities Act of 1990 has not been interpreted by the courts, including the
			 Supreme Court, as intended by Congress. The courts have significantly limited
			 the intended reach of the Americans with Disabilities Act, allowing many
			 individuals with actual or perceived impairments to be subject to
			 discrimination.
			(5)It is necessary to
			 restore the intent of the Americans with Disabilities Act to fully remove the
			 barriers that confront disabled Americans and to permit all people to fully
			 participate in society.
			3.Disability
			 definedSection 3 of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12102) is amended—
			(1)by amending
			 paragraph (2) to read as follows:
				
					(2)Disability
						(A) In
				GeneralThe term
				disability means, with respect to an individual—
							(i)a
				physical or mental impairment;
							(ii)a
				record of a physical or mental impairment; or
							(iii)a perceived
				physical or mental impairment.
							(B)Rule of
				constructionThe existence of a physical or mental impairment or
				record or perception of a physical or mental impairment shall be determined
				without taking into account an individual’s use of mitigating measures or
				whether the impairment is episodic, short term, or long term.
						; and
			(2)by redesignating
			 paragraph (3) as paragraph (7) and inserting after paragraph (2) the
			 following:
				
					(3)Physical
				impairmentThe term
				physical impairment means any physiological disorder or
				condition, cosmetic disfigurement, or anatomical loss affecting one or more of
				the following body systems: neurological; musculoskeletal; special sense
				organs; respiratory, including speech organs; cardiovascular; reproductive;
				digestive; genito-urinary; hemic and lymphatic; skin and endocrine.
					(4)Mental
				impairmentThe term mental impairment means any
				mental or psychological disorder such as mental retardation, organic brain
				syndrome, emotional or mental illness, and specific learning
				disabilities.
					(5)Record of
				physical or mental impairmentThe term record of physical
				or mental impairment means having a history of, or having been
				misclassified as having, a physical or mental impairment.
					(6)Perceived
				physical or mental impairmentThe term perceived physical
				or mental impairment means not having an impairment as set forth in
				paragraph (2)(A)(i) or (ii), but being regarded as having, or treated as
				having, a physical or mental
				impairment.
					.
			4.Discrimination on
			 the basis of disabilityThe
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) is further
			 amended—
			(1)in section 2(b),
			 by striking against individuals with disabilities each place it
			 appears and inserting on the basis of disability; and
			(2)in section 102(a),
			 by striking against a qualified individual with a disability because of
			 the disability of such individual and inserting against an
			 individual on the basis of disability.
			5.Qualified
			 individual
			(a)DefenseSection 103, by redesignating subsections
			 (a) through (d) as subsections (b) through (e), respectively, and inserting
			 before such subsection (b) (as so redesignated) the following:
				
					(a)In
				generalIt may be a defense to a charge of discrimination under
				this title that the individual with a disability alleging discrimination is not
				a qualified individual, as such term is defined in section
				101(8).
					.
			(b)Qualified
			 individualTitle I of the Americans with Disabilities Act of 1990
			 (42 U.S.C. 12111 et seq.) is further amended—
				(1)in section
			 101(8)—
					(A)in the paragraph
			 heading, by striking with
			 a disability; and
					(B)by striking
			 with a disability after individual both places it
			 appears;
					(2)in section
			 102(b)(5), by striking with a disability after
			 individual both places it appears; and
				(3)in
			 section 104—
					(A)in subsection
			 (a)—
						(i)in
			 the subsection heading, by striking with a disability; and
						(ii)by striking with a
			 disability after individual; and
						(B)in subsection (b),
			 in the matter preceding paragraph (1), by striking with a
			 disability.
					6.Rule of
			 constructionSection 501 of
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12201) is amended by
			 adding at the end the following:
			
				(e)Broad
				constructionIn order to
				ensure that this Act achieves its purpose under section 2(b) of providing a
				comprehensive prohibition of discrimination on the basis of disability, the
				provisions of this Act shall be broadly construed to advance their remedial
				purpose.
				.
		
